LAWSON, SIMPSON and STAKELY, JJ.,
respectfully dissent on the basis of the interpretation we think has been previously accorded § 383 in the Greenwood and McAdory cases referred to in the majority opinion.
These cases, as we read them, did not construe § 383 as inhibiting peaceful picketing by a minority or that the term “coercion or intimidation, or by threats of force or coercion” embraced peaceful picketing to advertise a labor dispute. Our view is the import of the holdings of these cases is to the exact contrary.
Indeed, in McAdory’s case this court struck down as unconstitutional a section of said act (Bradford) which denied the right of a minority to strike — a fortiori the rationale would have been applied with'equal force to a statute which would have preclúded a minority from advertising that strike by peaceful picketing to publicize their grievance in such.a labor dispute.
And in Greenwood, while there a majority did go on strike, the court recognized in a minority an equal such right.by giving approval to the following quotation on the-question from American Law Institute, Restatement of the Law of Torts, p. 120, § 783, Topic 2:
“ * * * in the absence of applicable legislation to the contrary, the propriety of an object of concerted action by workers does not depend xxpon whether the object has the support of a majoi'ity of the workers affected. Concerted movements which ultimately gain the support of majorities are frequently begun by minorities.”
Likewise in Greenwood, in respect to an attempt to unionize a business, the court had this to say [249 Ala. 265, 30 So.2d 703]:
“That the attempt to unionize the cafe and procure from its operators a union contract wás reasonably related to the employees’ immediate employment and was a proper object is but one phase of the general principle already decided by this court in the McAdory case, from which we have quoted; and, being a proper object, it was within their right to use all lawful means to enforce their claims by fairly and honestly advertising their cause, including peaceful picketing.”
Finally, the legislature has met on several occasions since these two decisions and has made no further enactment contrai'y thereto or to clarify what is obviously an adumbrant public policy so nebulously expressed throughout the Bradford Act. Believing that such a field is exclusively a matter for legislative expression and determination, we think it sound to adhere to the precepts thus expressed; hence our dissent.